UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-5318



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

WILLIAM WRIGHT, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-93-30-N)


Submitted:   December 29, 1995            Decided:   January 18, 1996


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Sterling H. Weaver, Sr., WEAVER LAW OFFICES, Portsmouth, Virginia,
for Appellant. Helen F. Fahey, United States Attorney, Alan M.
Salsbury, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Wright, Jr., appeals the 51-month sentence imposed by

the district court after his previous sentence was reversed and

remanded for resentencing. Wright contends that the district court

erred in failing to depart on the ground of sentence manipulation.

Because a decision not to depart from the guideline range is not
reviewable on appeal, United States v. Bayerle, 898 F.2d 28, 31
(4th Cir.), cert. denied, 498 U.S. 819 (1990), we dismiss the
appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                        DISMISSED




                                2